—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Westchester County (Jamieson, J.), entered January 7, 2002, which granted the application of the juvenile to dismiss the petition, with prejudice, based upon a violation of the speedy trial provision of Family Court Act § 340.1.
Ordered that the order is reversed, on the law, without costs or disbursements, the application is denied, the petition is reinstated, and the matter is remitted to the Family Court, Westchester County, for further proceedings consistent herewith.
The Family Court erred in dismissing this juvenile delinquency proceeding on speedy trial grounds, at a time before the expiration of the 60 days within which a fact-finding hearing had to be commenced (see Family Ct Act § 340.1 [2]; Matter of Bryant J., 195 AD2d 463). Additionally, contrary to the juvenile’s contention, this issue is preserved for appellate review because the presentment agency was deprived of an opportunity to object to the dismissal by the Family Court’s haste in concluding the proceedings after the granting of the application (see CPLR 5501 [3]; cf. Pilon v Pilon, 278 AD2d 760; Seneca Dress Co. v Bea-Jay Mfg. Corp., 156 AD2d 894, 895; Sanchez v Kato, Inc., 115 AD2d 646; Meyers v Fifth Ave. Bldg. Assoc., 90 AD2d 824). Ritter, J.P., Friedmann, Luciano and H. Miller, JJ., concur.